Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 20 September 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 37.
My dear wife.
Ghent 20 September 1814.

As I was closing my last Friday’s Letter to you, I received yours of 23d: August, and acknowledged its receipt upon the margin.—By way of variety to the humours of the Post-Office, they brought me last Evening your’s of 19. August, and this morning that of the 25th. I know not how it happens that there is still so much irregularity in the transmission of your Letters to me, as it appears that since I have been here you have received mine regularly, though only once a week, and then always two letters at a time—I am afraid that for the first time since my arrival in Ghent, I shall not have this Letter ready to be dispatched for this the Tuesday Evening’s Post; which will be owing to two Causes—The first, is, that in the expectation of having only a few days to remain here, I have been more than usually burthened with Papers to be copied, which have absorbed the greatest part of this Morning; and the second, that we have this day received the third Note of our opposite party—On this I know not whether I ought to give you my opinion, for I have not had time nor has our consultation together given me the means of expressing it to you with Confidence—Perhaps it will be safest to refer you to what I have conjectured in my late Letters, might be the object of the Enemy—procrastination—and to what I have observed upon it; that if it should be so, we should not easily avoid it—to add that their present Note discloses beyond all question that it is their object, and convinces me, that it is their only object...and to acknowledge my doubts whether we shall disappoint them.
The result of all this, I think will be that we shall not quit Ghent before the close of the present month, and that I shall probably not be with you, before sometime in Novr. I regret this very sincerely, because I am perfectly convinced that we stay here to no purpose—Yet I am not prepared to say that under the Circumstances we ought to go.
Mr. and Mrs Smith, with their child, and Martha, arrived here on Saturday Evening from Amsterdam. She says the child had the Hives on board the vessel after they entered the harbour of the Vlie, below Amsterdam—He says it was the Gripes, and is most likely to be right—The child appears now to be in perfect health—fat as a Dutch Cupid; and has grown very pretty—They were twenty-one days on their passage from Cronstadt to Elsineur, where they changed their vessel.—They determine not to return to Russia, but to proceed to America in the Neptune.
Since I wrote you last we have Americans arrived from London, two Messrs: Giraud of New-York, Mr Lewis, and Mr Snow, and Mr Eli—These Gentlemen came for the purpose of taking passage in the Chauncey for America—But when the Chauncey will go nobody can tell, and so they, or some of them are going to take a trip in the mean time to Paris.
We had yesterday our Dinner at the house of the British Plenipotentiaries; we expected to have met the Intendant and his family but they were not there—No Ladies excepting Mrs Goulburn—But there were several British Officers, and among them a General Lion, who commands the English and Hanoverian troops now here—He asked me if I was acquainted with Bunker’s Hill—I said perfectly well—He said his father was killed there, some months before he was born.
I hope you have put a paper in at the leaf in the life of Cicero, where you thought the passage so applicable to our own situation at the present times—I was far from being inclined to laugh at learning that you had been reading that book; but the information gave me very great pleasure—He has so long been a sort of an idol to me, that I could not be displeased to find you inclined to worship him a little too. And in reading your characteristics of the Judgments of our two American friends upon political Events, it seemed to me you had caught something of the genius of the Roman Orator, in reading his life.
The only objection that I perceive to the house that you mention is, that supposing the 3500 Rubles which you mention as the Rent, to be separate from the fire-wood, it is an increase of 500 Rubles upon the Rent of our former house—I had hoped our Rent would be diminished rather than increased—With the addition too of the Country-House it makes an increase of expenditure not inconsiderable—Yet believing always that you have done the best you could, I shall certainly not incline to disapprove what you have done.
While I am writing two young Gentlemen, Americans, named Smith, and belonging to Philadelphia have come in—just from London; and to take passage in the Chauncey. They have brought me a Letter from Mr Beasley, enclosing back to me the one for Mr Smith that I had sent under cover to him to be forwarded to Hull.
One day last week, having been able to make a couple of hours of leisure, I went to see two Collections, one of Medals, and the other of Pictures—The Medals were merely those struck in France since the Commencement of the French Revolution—All in bronze with a very small mixture of silver—three–fourths of them are in honour of Napoleon, and were struck in the days of his glory—they are now only emblems of the Vanity of human greatness
As a counterpart to this Napoleonism, we went the Evening before the last to the Theatre, where we saw Richard Coeur de Lion, and a new piece called Les Heritiers Michau—ou le Meunier de Lieursain—Ou le retour des Bourbons— It is all about Henri quatre and his descendants—It was very much admired at Paris, while the allied armies were there. It finishes with couplets the refrain of which is
Prosperité, Tranquillité,
Tranquillité, franche gaieté,
La Paix, le bonheur, l’union
Tout ça vient avec un Bourbon.
I was proposing to some of our Gentlemen who are acquainted with the actress who sings the couplets, to make an addition of two Lines at the next Representation, to make it more applicable to the present time and place
Tout ça vient, ça n’est pas etrange,
Tout ça vient...avec un Orange!
I shall send this Letter, as I have those of the two last Tuesday’s, by the way of Amsterdam—If it should chance to get opened on the road, I hope it will be taken as containing decisive internal Evidence of my Patriotisme Hollandois—
The Avon a British Brig of 18 Guns, has been sunk in an action with an American armed vessel, which the English Newspapers say was the Wasp—They suppose, that she sunk too—for besides the Avon, she had another sloop of War, upon her, the Castilian, and was not taken—The Courier thinks this result very glorious to British naval prowess.
God bless you, my Louisa, and my dear Charles—
A.